 REINFORCEDIRON WORKERSLOCAL No. 426Reinforced Iron Workers Local No. 426,InternationalAssociation of Bridge,Structural and OrnamentalIronWorkers,AFL-CIOandG.A.MorrisonCompany and Local 1191,laborers'InternationalUnion of North America,AFL-CIOand CenturyCement Company.Case 7-CD-244March 22, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by G. A. Morrison Company (hereincalledMorrison), alleging thatReinforced IronWorkers Local No. 426, International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO (herein called Iron Workers), had violatedSection 8(b)(4)(i) and (ii)(D) of the Act. A dulyscheduled hearing was held in Detroit, Michigan,before Hearing Officer L. W.Tucker on November 19,1970, at which two parties to the dispute, Local 1191,Laborers' InternationalUnion of North America,AFL-CIO (herein called Laborers), and CenturyCement Company (herein called Century) alsoappeared. All parties appearing were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingupon the issues. Thereafter, Iron Workers, Laborers,Morrison, and Century filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERSMorrison, a Michigan corporation, is a contractorin the building and construction industry doing sitesteelwork, concrete work, general building work, andasphalt paving work. During the fiscal year endingFebruary 28, 1970, Morrison, in the course andconduct of its business operations, had a grossrevenue in excess of million and purchased andreceived at its place of business and at jobsiteslocated in the State of Michigan goods and materialsvalued in excess of $50,000 directly from pointslocated outside the State of Michigan. Century is a189 NLRB No.35187Michigan corporation doing concrete work, side-walks, paving work, and slab work, and has receiveda subcontract from Morrison to form, grade, andpour concrete and place the mesh, at the Autohte-FordPartsRedistributionCenter,BrownstownTownship,Wayne County, Michigan, project.Wefind that the Employers are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that IronWorkers and Laborers are labor organizations withinthe meaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeIn June 1970 (all dates herein are 1970), Morrisoncontracted to iinstall a reinforced concrete parkinglot for the Autolite Division of Ford Motor Compa-ny in Brownstown Township, Wayne County, Michi-gan.Morrison performed the excavation, roughgrading, placing of stone outside the parking area,electricalwork, and supervision, and furnished allmaterial for the project. It subcontracted to Centurythework of setting forms, pouring and finishingconcrete, and installing reinforcing wire mesh in theconcrete. Both Morrison and Century have had for anumber of years collective-bargaining agreementswith the Laborer. Neither has an agreement with theIron Workers.In mid-July, Richard Blumberg, Morrison's projectsupervisor,was called on the telephone by Mr.Lowery, business representative of the Iron Workers,who claimed for the Iron Workers the work ofplacing wire mesh. Blumberg advised that the workhad been assigned to the laborers, as in the past. Ameeting was then set up at the jobsite involvingrepresentativesof the Laborers, the CarpentersUnion, Lowery, and Blumberg. Before the meeting,Lowery advised Blumberg the Iron Workers stillclaimed the work, noted that Morrison used iron-workers on other projects, and stated "we still do notwant to have any trouble on the other projects." Atthe meeting, the union representatives continued toclaim various aspects of the work for their membersand the matter was not resolved. Thereafter, Blum-berg received a call from Mr. Pynonen, a director ofnew construction for the Ford Motor Company, whostated he had been called by Jack Wood, secretary ofthe Detroit Building Trades Council. Pynonen toldBlumberg that Wood informed him the project mightbe picketed because ironworkers were not beingused, and Pynonen was concerned that Ford employ-ees might not cross the picket line. Blumberg assured 188DECISIONSOF NATIONALLABOR RELATIONS BOARDPynonen that if a picket line was set up Morrisonwould stop work to ensure that Ford was not broughtinto the dispute.On August 5, a meeting was held at the DetroitBuilding Trades Council concerning the matter. TheLaborers continued to claim the work of placing thereinforcing mesh and indicated it would not abide byany decision Of the Council. The Iron Workersindicated it would file a complaint with the Councilagainst the Laborers. On August 7, Blumberg wasinformed by both Wood and Pynonen that theCouncil had authorized a strike and had alsoauthorized the ironworkers to picket the project. OnAugust 8, two pickets appeared at the gate of theprojectaccompanied by Ray Chakur, the IronWorkers vice president. A driver of a truck deliveringcement telephoned John Grueter, Morrison's super-visor, from the gate, reported the picket, and askedforinstructions.GrueterandGasparVitale,Century's superintendent, drove to the gate whereChakur showed them the minutes of a CouncilExecutive Board meeting of August 7 which author-ized a picket line. The minutes indicate that theLaborers was unwilling to abide by the ExecutiveBoard decision. After discussion, Chakur agreed toallow the truckload of concrete into thejob and haveitscontents poured ifMorrison shut down theproject. This was done and the project closed down.On Sunday, August 9, Blumberg instructed Gruetertomake sure no Morrison or Century men were onthe job Monday, but on Monday, August 10, therewere pickets at the gate carrying signs indicatingCentury was unfair or not paying benefits to Local426 (Iron Workers). Blumberg so advised PresidentGordon Morrison. Morrison had earlier received acall from a Mr. Hause of Ford Motor Companyasking about the picket line and requesting thatMorrison call JackWood. After Blumberg hadreported on the situation, Wood returned Morrison'scall,and, after being informed that work on theprojecthad stopped and neither Morrison norCentury had men on the job, promised to withdrawthe picket line and it was withdrawn. On September14, a Stipulation and Order was entered into in theUnited States District Court of the Eastern DistrictofMichigan in which the Iron Workers agreed torefrain from picketing or otherwise hindering workon the project, pending final disposition of thematters involved by the Board.IEven were we to find that Iron Workers and Laborers had agreedupon a voluntary method for adjustment of the dispute through theprocesses of the National Joint Board and/or the Detroit Building TradesCouncil, we note there is no evidence that the Employers, Morrison orCentury, have agreed to submit to any such voluntary method for settlingthe dispute Accordingly, and with all due respect to the court's opinion inSouthwestern Construction, supra,we find without merit the Iron WorkersB.TheWork in DisputeThe disputed work concerns the placing and fittingof reinforcing wire mesh (but not reinforcing rods) inthecement paving at the Autolite-Ford PartsDistribution Center, Brownstown Township, WayneCounty, Michigan.C.Contentionsof thePartiesMorrison and Century contend that the work ofplacing and fitting the reinforcing wire mesh in thecement for the parking lot should be assigned toemployees represented by the Laborers because theyhave contractswith the Laborers covering thedisputed work, such assignment is consistent with theEmployers' past practices and is more efficient, andtheEmployers are not bound by any collective-bargaining agreements to submit the dispute to theNational Joint Board for the Settlement of Jurisdic-tionalDisputes in the Building and ConstructionIndustry.The Iron Workers takes the position that its motiontoquash the Section 10(k) proceeding should begranted because the International Unions of the IronWorkers and the Laborers are bound to referjurisdictional disputes to the Joint Board and furtherthat the locals involved have a recognized, if notformalized,procedure for resolving such a dispute bysubmitting the dispute to the Detroit Building TradesCouncil which has awarded the work to the IronWorkers.The Iron Workers urges the Board to adoptthe position of the United States Court of Appealsfor the District of Columbia inPlasterersLocal 79(Southwestern ConstructionCo.) v. N.L.R.B.440 F.2d174, in which the court held that the Board may notignore an agreement among unions to settle a disputethrough the Joint Board,even though the employerhas not agreed to be bound by such action.The Laborers maintains that the work in questionwas properly assigned to its members pursuant tocontract,that such assignment is consistent with theprior practices of the parties and of theindustry, thatit is not aware of any action of the Internationals toresolve the dispute,and that the Detroit BuildingTrades is not constituted to resolve jurisdictionaldisputes and the Laborers has never recognized thedecisions of the Council on such questions.motion that this Section 10(k) proceeding be quashed because thecontending labor organizations have an agreed-upon method for resolvingsuch a jurisdictional dispute.LathersLocal 104 (Associated GeneralContractors),186 NLRB No 70 Cf.Reinforced IronWorkers Local 426(Jasinski Builders),188 NLRB No. 30, In 42 InternationalAssociation of Machinists,Lodge No 1743, AFL-CIO (JA Jones Construction Company),135 NLRB 1402 REINFORCEDIRON WORKERSLOCAL No. 426D.Applicability of theStatuteBefore the Board proceeds with a determination ofa dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.The recordshows that the Iron Workers soughtand claimed the work of placing the reinforcing wiremesh in the cement paving at the Autolite-Fordproject which Morrison andCentury wereconstruct-ing. The record further shows that the Iron Workerspicketed the jobsite,causing a cessation of work,following its claim for the work of placing thereinforcing wire mesh.On the basis of the entirerecord,we conclude that there is reasonable cause tobelieve that a violation of Section 8(b)(4)(D) hasoccurred, and that the dispute is properly before theBoard for determination under Section 10(k) of theAct.'E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to the various relevantfactors.2 The following factors are relevant in makinga determination of the dispute before us:1.Certification and collective-bargainingagreementsLaborers has collective-bargaining agreements withboth Morrison and Century and has had such for anumber of years. Iron Workers does not have anagreement with either Company although it appearsironworkers have performed some work for Morri-son. Neither of the Unions has ever been certified ascollective-bargaining representative for either Com-pany.2.Company and area practiceThe undisputed testimony presented by Morrisonand Century reflects that both have performed thedisputed work of placing wire mesh in concrete on anumber of jobs previous to the Autolite-Ford projectand that in all cases laborers have performed thework. Blumberg did testify that the Iron Workers hasclaimed the work on other occasions and sometimesshut the job down, but that, in each instance, thelaborers performed the work. Iron Workers presentedno evidence that Morrison or Century had everemployed ironworkers to perform the disputed work.4Further testimony by the businessmanager oftheLaborers withrespect to that particular project indicates that the award was for that jobonly and that, unlike in the instant proceeding, the employer had agreed tosubmit to the National Joint Board finding Cf our decision inJasinskiBuilders, Inc, supra,In I, where we granted a motion to quash by this189No other evidence with respect to area practice wasintroduced, but Iron Workers counsel did refer inoral presentation to an award of the work at a nearly"identical" job to the Iron Workers pursuant to aNational Joint Board decision.3We conclude that the evidence on a whole ofcompany and area practice favors awarding the workto the Laborers.The record shows that on the Autolite-Fordproject concrete was poured for 4 or 5 hours a day.The remaining worktime was devoted to setting upforms for the next day. Concrete was poured to adepth of about 4 inches, then wire mesh was placedin the concrete (this is the disputed work) and about4 more inches of concrete was poured over the mesh.The cement was then further processed. All the work,with the exception of delivery of concrete and someof the final finishing steps by cement finishers, wasperformed by laborers as has been the case in otherprojects of a similar nature in which Morrison andCentury have been involved. Placing of wire mesh inthe concrete involved no more than 30 to 45 minutesof work each day and involved only one step in acontinual process. No training is required for thework of placing the wire mesh in the concrete andthere is no evidence that the work entails any specialskillspossessed by the ironworkers. Even if theEmployers were to employ ironworkers for thelimited work of placing the wire mesh, they wouldstillhave to employ laborers for the rest of the jobwhich constitutes the greater portion of the work.Accordingly, it is evident that the additional factorsofeconomy and efficiency of operation favorawarding the work of placing the wire mesh to thelaborers rather than to the ironworkers.CONCLUSIONSUpon the entire record and having considered allthe relevant factors involved, we conclude that theemployees of Morrison and/or Century who arerepresented by the Laborers, rather than workersrepresented by the Iron Workers, are entitled to thework in dispute. Existing collective-bargaining agree-ments, company practice, efficiency, and economy ofoperation support this result.'DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of thesame local of the Iron Workers because of the employer's agreement to bebound by the procedures of the National Joint Board4On the record before us, we do not find went in the Laborersrequest for a broad award The request is hereby denied 189ADECISIONSOF NATIONALLABOR RELATIONS BOARDforegoing findings and the entire record in thisproceeding,theNationalLaborRelations Boardherebymakes the following determination of dispute:1.Employeesof G. A.Morrison Company and/orCentury Cement Companywho are currently repre-sented byLocal 1191,Laborers'International Unionof North America, AFL-CIO,are entitled to performthe work of placing and fitting reinforcing wire meshin the cement paving at the Autolite-Ford PartsRedistributionCenter,BrownstownTownship,Wayne County,Michigan.2.Reinforced IronWorkersLocalNo. 426,InternationalAssociation of Bridge,Structural andOrnamental Iron Workers,AFL-CIO,is not entitledby means proscribed by Section 8(b)(4)(D) of the Actto force or require G.A. Morrison Company and/orCenturyCement Company to assign such work toironworkerswho are represented by that labororganization.3.Within 10 days from the date of this DecisionandDetermination of Dispute,Reinforced IronWorkers Local 426,InternationalAssociation ofBridge,Structural and Ornamental Iron Workers,AFL-CIO,shallnotify the Regional Director forRegion 7, in writing,whether or not it will refrainfrom forcing or requiring the Employers,by meansproscribed by Section 8(b)(4)(D)of the Act, to assignthe work in dispute to ironworkers represented byReinforced Iron Workers Local 426, rather than tolaborers represented by Local 1191,Laborers' Inter-national Union of North America,AFL-CIO.